Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. 	This Office Action is response to Non-Final Amendment filed on 01/27/2021. Claims 2-6, 8-15, and 17-18 have been amended. Claims 1, and 7 have been cancelled. New claims 19-22 are new. Claims 2-6, and 8-22 are pending in this Office Action.
                                       
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Timothy J. Klima (Reg. No.: 34,852) on 03/04/2021 at 319-365-9461.
4.	In claims:
Please replace claims 2-6, 9-22 with the amended claims 2-6, 9-22. 










1. (Cancelled) 

2. (Currently Amended) The system according to claim 12, wherein the certified acquiring step by the acquisition system provides for registration of the at least one successful interaction in a form of an electronic document in the dedicated memory-storage, attaching a time stamp and an identification mark to the electronic document thus obtaining a legal proof certification.

3. (Currently Amended) The system according to claim 2, wherein registration of the accepted interaction in said dedicated memory-storage includes assigning an interaction ID to the interaction, defining the type of interaction, communicating the original URL address to which the interaction is to be sent to the acquisition system, and communicating the interaction identifier to the Company.

4. (Currently Amended) The system according to claim 3, wherein the interaction is configured as a "server-side rendered HTML form" or "client side served Web Application request".

5. (Currently Amended) The system according to claim 12, wherein an intermediate phase is provided to start said registration step, which includes sending a redirecting URL address that points to a gateway for verification of the presence of a TOKEN/COOKIE in the request, the TOKEN/COOKIE being indicative of the existence of the dedicated acquisition memory-storage associated with the WEB server, and for instantiation of the dedicated acquisition memory-storage associated with the WEB server in the event that the TOKEN/COOKIE is missing, thereby initiating the certified acquiring step, and creation of the TOKEN/COOKIE and transmission of the 

6. (Currently Amended) The system according to claim 12, wherein the step of redirecting the at least one request for at least one service to the original page corresponding to the original URL address, which would have been originally requested by the user as destination in the absence of integration with WIAS, is performed automatically.

7. (Cancelled) 

8. (Previously Presented) The system according to claim 12, wherein generating the original page includes preparation of a corresponding HTML form by said WEB server, the form being used in the exchange of interactions with the user.

9. (Currently Amended) The system according to claim 12, wherein initial registration of the Company in the acquisition system and assignment of a relative ID to the Company are performed. 

10. (Currently Amended) The system according to claim 12, wherein sending the generated page to the WEB interactions acquisition system, starting a certified acquisition step by the acquisition system, creating a new endpoint by which the generated page is subsequently managed, assigning an actual URL address corresponding to the page on said WEB server, and closing the acquiring step are transparent to the user, with only the redirection URL, firstly, and the actual URL corresponding to the new endpoint afterword, being visible to the user.



12. (Currently Amended) A system for implementation of a process for legal certification of at least one successful interaction in a data interchange system between a Company or Organization and a user through a Company WEB server, the process comprising:
- a request to open a WEB page made by the user through a telematic connection to an endpoint at the Company WEB server;
- the Company WEB server generating the requested WEB page and sending the generated WEB page via the WEB to an interaction acquisition system; 
- starting a certified acquisition step by the interaction acquisition system and creating a new endpoint on a WEB server, by which the generated WEB page is subsequently managed; 
- the endpoint replying to the user request on the Company WEB server by sending the user an actual URL address relative to the WEB page on the dedicated WEB server; 
- displaying the generated WEB page allocated to the actual URL address to the user; 
- user interaction with the generated WEB page allocated to the actual URL address; 
- certified acquiring of the at least one successful interaction accepted by the Company or Organization and registration of the at least one successful interaction in a dedicated memory-storage associated with the WEB server;
- ending the certified acquiring of the at least one successful interaction by the interaction acquisition system and transmission of a request for redirection to the user, aimed at redirecting the request of at least one service to the original WEB page corresponding to an original URL address, corresponding to an original endpoint on the Company WEB server, which would have 
- issuing a reply to the user by the original WEB page corresponding to the original URL address regarding implementation of at least one request for at least one service;
	sending every electronic document including a time stamp and an identification tag to a memory device configured for storing legal proof certifications; 
the system operating on an Internet network between a user device for accessing the internet network, through which the user interacts on the internet network, and the Company WEB server, connected to the internet network, configured to generate the WEB page with corresponding original URL address following a request of the user, in order to provide services and collect requests for performance of the services by at least one chosen from giving and denying acceptance of the requests; 
the system comprising:
a subscriber interfaced with the Company WEB server and configured to generate a new redirect address associated with the WEB page generated by the Company WEB server and to communicate the new redirect address to the Company WEB server, as well as to receive the interactions accepted by the Company WEB server; and 
a dedicated memory-storage instantiated and associated with the WEB server for registration of the interactions of the user following acceptance by a subscriber through the Company WEB server.

13. (Currently Amended) The system according to claim 12, also comprising:
a gateway, configured to check the interactions between the user and the WEB server and to verify a presence of a TOKEN/COOKIE in the interactions, which is indicative of an existence of the dedicated memory-storage and to supply the actual URL address; an instantiator, 

14. (Currently Amended) The system according to claim 12, further including a memory device for storing legal proof certifications, connected to the dedicated memory-storage and configured for long-term storing of the interactions of the user accepted by the Company or Organization, the legal proof certifications stored respectively as electronic documents, each including a time stamp and an identification tag attached by the dedicated WEB server during registration.

15. (Currently Amended) A computer program for implementation of a process for legal certification of at least one successful interaction in a data interchange system between a Company or Organization and a user through a Company WEB server, the process comprising: 
- a user request to open a WEB page made by the user through a telematic connection to an endpoint at the Company WEB server;
- the Company WEB server generating the requested WEB page and sending the generated WEB page via the WEB to an interaction acquisition system; 
- starting a certified acquisition step by the interaction acquisition system and creating a new endpoint on a WEB server, by which the generated WEB page is subsequently managed; 
- the endpoint replying to the user request on the Company WEB server by sending the user an actual URL address relative to the WEB page on the dedicated WEB server; 
- displaying the generated WEB page allocated to the actual URL address to the user; 
- user interaction with the generated WEB page allocated to the actual URL address; 
- certified acquiring of the at least one successful interaction accepted by the Company or Organization and registration of the at least one successful interaction in a dedicated memory-storage associated with the WEB server;

- issuing a reply to the user by the original WEB page corresponding to the original URL address regarding implementation of the at least one request for the at least one service;
	sending every electronic document including a time stamp and an identification tag to a memory device configured for storing legal proof certifications;
the computer program configured to comprise the following steps:
- (101) the user makes a GET request to obtain an HTML form in order to submit the at least one request for the at least one service;
- (102) the Company WEB server asks the interaction acquisition system for a new redirection URL address and sends an HTML form produced with the original URL address replaced by a predetermined string with placeholder function;
- (103) a subscriber of the interaction acquisition system saves the HTML form in a database of the interaction acquisition system and associates a new redirection URL address to the HTML form;
- (104) the subscriber returns the new redirection URL address to the Company WEB server;
- (105) the Company WEB server redirects the user to the redirection URL address, and then the user connects to the redirection URL address automatically, due to redirection to the previous step that indicates a gateway; 
- (106) the gateway saves the HTML form in a database and checks for a presence or absence of a TOKEN/COOKIE in the user request; 

- (107b) upon determining that the TOKEN/COOKIE is absent, then causing the gateway to activate an instantiator in order to proceed with creation of a dedicated acquisition memory-storage, thus initiating a legal proof acquiring step;
- (108) the instantiator retrieves the HTML form saved in the database;
- (109) the instantiator creates a dedicated acquisition memory storage, and modifies the HTML form by associating an effective URL address thereto, and communicates to the Web server associated with the dedicated acquisition memory-storage to submit this modified HTML form to the user;
- (110) the instantiator sends the actual URL address, that points to the dedicated Web server associated with the acquisition memory-storage, back to the gateway;
- (111) the gateway creates a TOKEN/COOKIE containing the actual URL address (encrypted) and replies to the user request with a redirection to the actual URL address with the TOKEN/COOKIE;
- (112) the user interacts with the HTML form at the actual URL address and the interactions are recorded in the dedicated acquisition memory-storage; 
- (113) the user sends a final service request via the actual URL address and this interaction is acquired as legal proof;
- (114) the dedicated acquisition memory-storage replies by redirecting the final service request to the original URL address;
- (115) the user automatically sends the final service request to the original URL address located within the Company WEB server, which replies;
- (116) the dedicated acquisition memory-storage closes the legal proof acquisition step, applies a time mark and an identification mark to the HTML form, thus creating a legal proof package;


16. (Currently Amended) The computer program according to claim 15, in which the presence of a TOKEN/COOKIE in the HTML form, indicates that the acquisition memory-storage has already been instantiated and contains the actual URL address.

17. (Currently Amended) The computer program according to claim 16, and further comprising, upon determining that the HTML form related to the service request contains the TOKEN/COOKIE, the gateway redirects the user to the actual URL address and passes control to the step (112) in which the user interacts with the HTML form at the actual URL address. 

18. (Currently Amended) The computer program according to claim 15, in which the steps (114) in which the dedicated acquisition memory-storage replies by redirecting the request to the original URL address and (115) in which the user sends the service request to the original URL address are carried out simultaneously in parallel with the steps (116) in which the dedicated acquisition memory-storage closes the acquiring step applying a time and identification mark to the HTML form and (117) in which the same acquisition memory-storage sends the legal proof package to the legal proof certifications memory.

19. (Currently Amended) The computer program according to claim 15, wherein the certified acquiring step by the acquisition system provides for registration of the interaction in the form of an electronic document in the dedicated memory-storage, attaching a time stamp and an identification mark to the electronic document thus obtaining a legal proof certification.



21. (Currently Amended) The computer program according to claim 20, wherein the interaction is configured as a "server-side rendered HTML form" or "client side served Web Application request".

22. (Currently Amended) The computer program according to claim 15, wherein an intermediate phase is provided to start said registration step, which includes sending a redirecting URL address that points to a gateway for verification of the presence of a TOKEN/COOKIE in the request, the TOKEN/COOKIE being indicative of the existence of the dedicated acquisition memory-storage associated with the WEB server, and for instantiation of the dedicated acquisition memory-storage associated with the WEB server in the event that the TOKEN/COOKIE is missing, thereby initiating the certified acquiring step, and creation of the TOKEN/COOKIE and transmission of the TOKEN/COOKIE to the user, in order to associate the TOKEN/COOKIE to subsequent requests, together with the actual URL.


Allowable Subject Matter
5. 	Claims 2-6, and 8-22 are allowed.
	The closest prior art, US Patent Publication No.: 2014/0337093 A1 of Jain (hereinafter ”Jain”) teaches a system facilitate advising management, the communication connection between an advisor and an advisee may be facilitated. First data captured via an end-user 
In combination, Jain and Matsuda fail to teach a request to open a WEB page made by the user through a telematic connection to an endpoint at the Company WEB server,  the Company WEB server generating the requested WEB page and sending the generated WEB page via the WEB to an interaction acquisition system, starting a certified acquisition step by the interaction acquisition system and creating a new endpoint on a WEB server, by which the generated WEB page is subsequently managed, the endpoint replying to the user request on the Company WEB server by sending the user an actual URL address relative to the WEB page on the dedicated WEB server, displaying the generated WEB page allocated to the actual URL address to the user.
However, the prior arts of record such as Jain and Matsuda do not teach or fairly suggest wherein the system operating on an Internet network between a user device for accessing the internet network, through which the user interacts on the internet network, and the Company WEB server, connected to the internet network, configured to generate the WEB page with corresponding original URL address following a request of the user, in order to provide services and collect requests for performance of the services by at least one chosen from giving and denying acceptance of the requests, the system comprising: a subscriber interfaced with the Company WEB server and configured to generate a new redirect address 

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR 
03/04/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156